      Case 3:18-cv-07323-EMC Document 46-1 Filed 05/07/19 Page 1 of 3




 1   Daley & Heft, LLP
     Attorneys atLaw
 2   Lee H. Roistacher, Esq.(SBN 179619)
     462 Stevens Avenue, Suite 201
 J   Solana Beach, CA 92015
     Telephone: (858) 7 55-5666
 4   Facsimile: (858) 755-7870
     E-mail: lroistacher@daleyheft.com
 5
     Attorneys for Defendant
 6   Frank Meranda

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN FRANCISCO DIVISION

11   KAMREE MILLER,                                        CaseNo.: l8-cv-07323-EMC
T2                      Plaintiff,                         CERTIFICATE OF SERVICE
13             V.                                          Dept:          Courtroom 5
                                                           Judge:         Hon. Edward M. Chen
t4   FRANK MERANDA, Patrol Officer for
     California Highway Patrol; KEERAT LAL,                Complaint Filed: December 4,2018
15   Sergeant for California Highway Patrol,               Trial Date: None set

I6                      Defendants.

t7

18             I, Maria E. Kilcrease, certify and declare as follows:

I9             I am over the age of      18 and not a party to the   action. I am employed in the County of

20   San Diego,     Califomia. My business address is 462 Stevens Avenue, Suite 201,               Solana Beach,

2T   Cali   fornia. My electronic addres s is mkilcrease@dale)'heft. com.
                          (l
22             On May ' L 2019, I served all interested parties                in this   action the following

23   documents described and addressed as follows:

24             DEFENDANT FRANK MERANDA'S ANSWER TO PLAINTIFFOS AMENDED
               COMPLAINT
25

26             tX   I   BY ELECTRONIC SERVICE: On the date stated below, I served the above
27   referenced documents via CM/EFC described above on the designated recipients below

28
                                                           1

                          Certificate of Service                                   Case No.   1   8-cv-07323-EMC
      Case 3:18-cv-07323-EMC Document 46-1 Filed 05/07/19 Page 2 of 3



 I   through electronic transmission of said documents; a certified receipt is issued to filing party

 2   acknowledging receipt by CM/EFC's system.
 a
 J           The following are those who are currently on the CM/ECF service list:

 4   Daniel M. Siegel
     Emilyrose N. Johns
 5   Siegel, Yee & Brunner
     475l4th Street, Suite 500
 6
     Oakland, CA 94612
 l   Tel: (510) 839-1200
     Fax: (51,0) 444-6698
 8   E-mail : danmsiegel@gmailcom
              emilyrose@siegelyee. com
 9

10
     Attorneys for Plaintiff, Kamree Miller

11   Jeff F. Wozniak
     Law Offices of Jeff Wozniak
I2   1663 Mission Street, Suite 200
     San Francisco, CA 94103
13
     Tel: (415) 864-5600
l4   Fax: (415) 865-0316
     Email : j eff@j effwozniaklaw. com
15
     Attorneys for Plaintiff, Kamree Miller
t6
     Wil Fong
T1
     Deputy Attorney General
18
     1515 Clay Street,20th Floor
     P.O. Box 70550
T9   Oakland, CA94612-0550
     Tel: (510) 879-0189
20   Fax: (510) 622-2270
     Email : wil. fong@doj. ca. gov
2t
22   Attorneys for Defendant, Sergeant Keerat Lal

23          t ]      BY FACSIMILE: Based on an agreement of the parties to accept service by fax
24   transmission,   I faxed the documents to the persons at the fax number listed above. No error
25   was repofted by the fax machine (858) 755-7870 that I used.

26          t]       BY E-MAIL: On the date stated above, I caused to be served the document via
21   Email described above on designated recipients.

28

                       Certificate of Service                              Case No.   1   8-cv-07323-EMC
       Case 3:18-cv-07323-EMC Document 46-1 Filed 05/07/19 Page 3 of 3




 I           tI      BY MAIL: By placing an envelope for collection and mailing following our
 2    ordinary business practices.    I am readily   familiar with the office's practice of collecting and

 J    processing of documents for mailing. Under that practice it would be deposited with the

 4    United States Postal Service on the same day in a sealed envelope with first-class postage

 5    prepaid at Solana Beach, California in the ordinary course of a business day.

 6           I declare under penalty of perjury under the laws of the State of California that the
 7    foregoing is true and conect. I declare that I am employed in the office of a member of the bar

 8    of this coufi at whose direction the service was made.

 9

10    Executed on May             20t9
                                                                Cuu-o- 2
1,1                                                     Maria E. Kilcrease

t2

13

l4
15

t6

I]
18

t9

20

2t

22

23

24

25

26

27

28
                                                         a
                                                         1

                       Certificate of Service                                   Case   No. 1 8-cv-07323-EMC
